DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2021 and supplemental claims filed on 11 August 2021 have each been entered.
 
Reasons for Allowance
Claims 1-24 and 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7, 12, and 21 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest visual attention system for improving a visual scanning behavior of an operator in a vehicle with a vehicle display, comprising: determine, based on information, contained in a visual profile of the operator, about a past gaze behavior of the operator in a similar operating environment, a particular gaze pattern with respect to specific objects of the objects, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 7, 12, and 21).  It is noted that the closest prior art, Oba (US Pub. 2017/0364070), shows one or more processors; and a memory communicably coupled to the one or more processors and storing: a monitoring module including instructions that when executed by the one or more processors cause the one or more processors to: identify, in response to detecting a transition to a manual mode of operating the vehicle and using at least one sensor of the vehicle, objects in a present operating environment around the vehicle; and a rendering module including instructions that when executed by the one or more  processors 
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613